Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an amendment received on 5/24/2021.
2.	Claims 1-20 are pending and are amended.
Response
3.	The examiner withdraws previous claimed objections, 35 USC 102(a)(2) and 35 USC 103(a) rejections (3/18/2021) due to the amendment received on 5/24/2021.
Allowable subject matter
4.	Pending claims 1-20 are patentable over cited prior art of Rau et al., because this prior art does not disclose a method, an corresponding apparatus, and an associated medium for estimating travel time, comprising features:
 obtaining, via interface circuitry of an information processing apparatus, a request to estimate the travel time of a target travel route from a starting point to an end point;
obtaining, via the interface circuitry, road traffic information along the target travel route at a current time; and
calculating, by processing circuitry of the information processing apparatus, the estimated travel time of the target travel route based on a travel time calculation model according to the obtained road traffic information and historical travel data, the historical travel data including a plurality of historical travel routes, respective road traffic information for each of the plurality of historical travel routes, and a respective actual travel time of each of the plurality of historical travel routes, wherein:
the travel time calculation model is obtained by training a machine learning algorithm
with a plurality of training samples from the historical travel data.
the travel time calculation model is verified by inputting a plurality of verification
samples from the historical travel data into the travel time calculation model to calculate a
quality evaluation parameter of the travel time calculation model.
the quality evaluation parameter is calculated based on differences between actual travel
times of the historical travel routes associated with the plurality of verification samples and
corresponding estimated travel times of the historical travel routes associated with the plurality
of verification samples that are obtained through the travel time calculation model, and
the travel time calculation model is verified based on the quality evaluation parameter
being equal to or larger than a preset value.
Conclusion
5.	Claims 1-20 are allowed.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662